 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
     DEBRA RISLEY, et al.,                              Case No. 1:20-cv-01744-AWI-SAB
11
                    Plaintiffs,                         ORDER DISREGARDING STIPULATION
12                                                      OF DISMISSAL AS PROCEDURALLY
             v.                                         IMPROPER
13
     BOSTON SCIENTIFIC CORPORATION, et                  (ECF No. 126)
14   al.,

15                  Defendants.

16

17          On March 2, 2021, the Court issued an order relating and reassigning this matter, and

18 extended the deadline for dispositional documents to be filed until April 30, 2021. (ECF No.

19 125.)    On April 30, 2021, Plaintiffs and Defendant Boston Scientific Corporation filed a

20 stipulation of dismissal of Defendant Boston Scientific Corporation pursuant to Federal Rule of

21 Civil Procedure 41(a)(1)(A)(ii). (ECF No. 126.)

22          Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that an action may be dismissed

23 “by filing a stipulation of dismissal signed by all parties who have appeared.” Fed. R. Civ. P.

24 41(a)(1)(A)(ii); see also Campbell v. City of Bakersfield, No. CIV-F-04-5585 AWI TA, 2007

25 WL 324527, at *1 (E.D. Cal. Jan. 31, 2007). Here the stipulation is not signed by all the parties

26 who have appeared. (ECF No. 126.) Accordingly, the Court shall disregard the stipulation as
27 filed and extend the deadline for dispositive documents to be filed until five (5) days after entry

28 of this order.


                                                    1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The stipulation of dismissal filed April 30, 2021 (ECF No. 126), is

 3                  DISREGARDED; and

 4          2.      The deadline to file dispositional documents shall be extended until five (5) days

 5                  after entry of this order.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        May 3, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
